Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved sheet metal part of claim 24 (in combination with that which is recited in claim 9; the connections (bonded connection, positive-locking connection, and non-positive connection) of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 7/22/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitation of a curved sheet metal part (claim 24) in combination with the recitations of claim 9. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 9 is objected to because of the following informalities:  on line 11, “wherein” should be deleted as it is repetitious.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-16, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, line 14, “the vehicle seat” lacks antecedent basis in the claim. Perhaps this recitation should be “the respective vehicle seat”. On lines 15-16, “an adjustment direction” lacks antecedent basis and should be “the adjustment direction”. On line 17, “a third guide profile” is recited. There is insufficient antecedent basis for this limitation in the claim as it is unclear if this is meant to refer back to that which is recited on line 11. Perhaps on line 11, “direction along a third guide profile of the second guide rail assembly; wherein” should be “direction;”. On line 18, “the assembly group” should be “the additional assembly group” to refer back to that limitation. 
Claim 21, line 2, “the assembly group” should be “the additional assembly group” if applicant intends to properly refer back to this recitation in this instance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 031 in view of DE 747. 
For claim 9, DE 031 discloses a vehicle seat assembly comprising:
a first vehicle seat (37, left side of FIG.3);	
a first guide rail assembly (33), wherein the first vehicle seat is configured to be guided longitudinally along the first guide rail assembly in an adjustment direction;
a second vehicle seat (37, right side of FIG.3) arranged transversely to the first vehicle seat with respect to the adjustment direction;
a second guide rail assembly (34), wherein the second vehicle seat is configured to be guided longitudinally along the second guide rail assembly in the adjustment direction; and
an additional assembly group (43, FIG.3) arranged between the first vehicle seat and the second vehicle seat, 

    PNG
    media_image1.png
    722
    1638
    media_image1.png
    Greyscale

wherein the additional assembly group is guided longitudinally in the adjustment direction;
wherein, the first and second guide rail assemblies each include: 
a lower rail (33,34) configured to be connected to a vehicle floor and forming a first guide profile: and 
an upper rail (38,38) forming a second guide profile that is guided longitudinally along the first guide profile (within the lower rail, FIG.3) in an adjustment direction to adjust the respective vehicle seat; and
wherein a third guide profile (40,41) is provided adjacent the upper rails which extends along the adjustment direction and is configured to guide the additional assembly group longitudinally in the adjustment direction. 
	DE 031 fails to provide the upper rails each including the third guide profile as recited. 
	DE 747 teaches a vehicle seat assembly comprising lower rails (7, FIG.3 or 8.2 in FIG.2) and upper rails (7.1, FIG.3 and 2.1, FIGS.2-3) each upper rail including a third guide profile (6.1) extending along an adjustment direction (x) and configured to guide an assembly group (4) longitudinally in the adjustment direction. 

    PNG
    media_image2.png
    663
    1652
    media_image2.png
    Greyscale

For claim 22, DE 747 teach the third guide profile (6.1) is formed as one piece with a second guide profile (7.1 of FIG.3, 8.1 of FIG.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the upper rails of DE 031 to include the third guide profile formed as one piece with the second profile as taught by DE 747 instead of separate therefrom as an obvious design expedient in order to, for example, eliminate a gap between the seats and additional assembly group (as shown in DE 747, FIG.2) and because doing so would achieve the same predictable result of translating the additional assembly group relative to the seat. 
For claim 21, DE 031 disclose a fourth profile (44,45) for the additional assembly group and DE 031, as now modified, disclose the fourth profile configured to be guided on the third guide profile along the adjustment direction. 
For claims 14 and 16, DE 031, as modified, discloses third and fourth additional vehicle seats (as seen in FIG.2). Specifically, DE 031 provides for a third vehicle seat disposed behind the first vehicle seat with respect to the adjustment direction, wherein the third vehicle seat is configured to be guided along the first guide rail assembly (claim 14) and inherently (FIG.2) a fourth vehicle seat disposed behind the second vehicle seat with respect to the adjustment direction, wherein the fourth vehicle seat is configured to be guided along the second guide rail assembly (claim 16).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DE 031 as applied above in view of the well known prior art. 
For claim 23, with regard to the extruded limitation, it is noted that MPEP 2113 provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability.
Moreover, examiner took official notice that extruding and is a well-known method of the prior art. Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the third guide profile from extrusion in order to facilitate manufacture. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DE 031, as modified, as applied above in view of the well known prior art. 
For claim 24, DE 031, as modified, lack at least one of the third guide profile, the first guide profile, and the second guide profile are formed from a curved sheet metal part.
With regard to the ‘formed’ limitations, the patentability of a product does not depend on its method of manufacture (see MPEP 2113). 
The examiner took official notice that it is well known in the prior art to form seat guide rails from bending a sheet of metal material forming a curved shaped rail. Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
References evidencing this feature are seen at least with KR 200288059Y1, JPH08183373A, CN 111098764A, and WO 2012052105A1 all of which disclose sheet metal bending to form curved rails. 
It would have been obvious to one of ordinary skill in the art to have provided the third guide profile and the first guide profile and/or the second guide profile from a curved sheet metal part as an obvious material expedient. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination since the court has held that the use of a different material is obvious over that of the prior art if it performs the same function. See MPEP 2144.07 and also Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this instance, a curved metal sheet formed into the rail would serve the same function. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DE 031, as modified and as applied above in view of the well known prior art. 
For claim 25, DE 031, as modified, disclose the third guide profile formed unitarily with the second guide profile and lack a bonded connection, in a positive-locking connection or a non-positive connection.
Examiner takes official notice that it is well known to connect vehicle components via bonding (welding, scewing, bolting, riveting, friction or interference fit) and it would have been obvious to have provided a positive or non-positive bonding connection as an obvious alternative because the use of various connection/fastening techniques to provide a sufficient attachment requires only routine skill in the art.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Claims 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 031, as modified above, in view of JPH 018. 
DE 031, as modified, lack a first locking device (claim 11) configured to lock the additional assembly group to the third guide profile of the first guide rail assembly to secure a longitudinal position of the additional assembly group; a second locking device (claim 15) configured to lock the additional assembly group to the third guide profile of the second guide rail assembly to secure a longitudinal position of the additional assembly group. 
Both German references further lack a control for the locking device (claim 13). 
JPH 018 teaches a locking device (37, FIGS.8-10) for use with rails and a control (manual control 36). 
It would have been obvious ton one of ordinary skill in the art to have provided a locking device and control taught by JPH 018 for use with each of the seats and the additional assembly group (console) of DE 031, as modified, in order to lock the same in the longitudinal direction.
The longitudinal adjustment device of the vehicle seat comprises a locking member for holding the seat in the locked position. On the basis, the additional assembly is also lockable by means of the locking device of the type. A PHOSITA understands that the additional assembly is lockable by means of a first locking device to the third guide profile of the first guide rail assembly and/or by means of a second locking device to the third guide profile of the second guide rail assembly for locking the longitudinal position just taken. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 031, as modified, as applied above in view of JP 3345098B2 (JP 098). 
For claim 12, DE 031, as modified above with JPH 018, fails to disclose the first and second locking devices configured to be operated jointly. 
It would have been obvious to one of ordinary skill in the art to have provided DE 747, as modified, a synchronous locking system as taught by JP 098 as seen in FIG.3 in order to allow simultaneous locking and unlocking for ease in operation and because this is a conventional measure for actuating a locking device.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616